WATKINS, Judge.
The Department of State Civil Service has filed a motion to dismiss this unlodged appeal on the grounds it was taken untimely-
Plaintiff, Suzanne Triplett, is appealing a Civil Service Commission decision which became final on September 23, 1987. An application for appeal to this court was filed on October 26, 1987.
An application for appeal of a Civil Service Commission decision must be “filed” with the Commission within thirty calendar days after its decision becomes final. La. Const, art. X, § 12. This court has previously ruled that the posting of an application with the U.S. Postal Service does not constitute a “filing” with the Commission. Poole v. Dept. of Transp. & Development, 439 So.2d 659 (La.App. 1st Cir.1983); Thomas v. Department of Corrections, 430 So.2d 1153 (La.App. 1st Cir.1983), writs denied, 435 So.2d 432 and 438 So.2d 566 (La.1983). The phrase “filed with the Commission,” as contemplated by La. Const, art. X, § 12, means the appeal must be deposited with (received by) the Commission during the allowable time period. Johnson v. Louisiana State University, 431 So.2d 447 (La.App. 1st Cir.1983).
In the instant case, plaintiff has appealed a decision which became final on September 23, 1987. The thirty day delay ended on October 23, 1987. Plaintiffs application for appeal was not filed until October 26, 1987.
Accordingly, the motion to dismiss the unlodged appeal is granted. Plaintiff is to pay all costs.
APPEAL DISMISSED.